ACCEPTED
                                                                                                                                                  14-14-00792-CV
                                                                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                                                                               HOUSTON, TEXAS
                                                                                                                                             4/28/2015 5:24:57 PM
                                                                                                                                            CHRISTOPHER PRINE
 Appellate Docket Number: t4-14-007?2-(~V
                                                                                                                                                           CLERK

 Appellate Case Style:         Fthaled Alzitt~r

                         Vs.
                               1~a5 Holdings, Inc.
                                                                                                                         FILED IN
 Compznion Case No.:                                                                                              14th COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                                                  4/28/2015 5:24:57 PM
                                                                                                                  CHRISTOPHER A. PRINE
                                                                                                                           Clerk
 Amended/coi7~ected statement:                          DOCKETING STATEMENT (C1vi1)

                                                  Appellate CourC: l ~ fli Coixrt ~f Appeals
                                          (to be filed in the court of ap~~cals upon perlcction oCappcal under TRAP'32)

I. Appellant                                                                  Il. A}>pcllant Attorneys)

    Person    ❑ (?rganization (choose one)                                    ~ Lead Attorney

                                                                              First Name:         }3rian
First Name:      Khaled                                                       Middle Na1ne:

Middle Name:                                                                  Last Name:          Kellen

Last Naine:      Alattar                                                      Suffix:

Suffix:                                   ~                                   Law 1^in77 Nan7e:Faubus Kcllcr & l3iutord, I,.L.P.

Pro Se: ~                                                                     Address L           1001'1'e~as Ave, I ltti 1~`l~~i~
                                                                              Address 2:

                                                                              City:               IIouston
                                                                              State:     I'e~as                         %i~~+4:      77002
                                                                              Telephone:          (713) 222-6400               cst,
                                                                              ~~~ax:    (713} 222-72~~0
                                                                              email:    bri V. ~'crfection Of Appeal And Jui~sdiction

 Nature of Case (Subject matter• or tyke of case): Other

 Date order• or judgment signed: September l~, 2t)14                     Type ofjud~nent Interlocutoi~~ (h~~lcr
 Date notice of appeal filed in Crial court: SeF,ternbet~ 25. 201~~
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: ~ Yes ❑ No
 If yes, please specify statutary or other Uasis on which interlocutory order is appealable (See TiZ1~I' 28):
 ~l'c~as Civil I'racticc and Remedies Code § 51.014(x)(7)

 Accelerated appeal(See TRAP 28):            ~ Yes ~ No
 If yes, please specify statutory or other basis on which appeal is accelerated:
 Te~~is Rule of ~lppcllate. Procedure 28.7(aj

Parental Termination or Child Protection? (See TI~1P 28.4):           ❑Yes ❑~ No

Permissive? (See "TIZA~' 28.3):                ❑Yes ~ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      ~ Yes ~ No
If yes, please specify statutory or other basis far such status:


Appeal should receive precedence, preference, or priority under statute or rule:         ❑ ~'~'s ~ Nn
If yes. please specify statutory or other basis for such status:


Does this case involve an amoiult under $100,000?        ❑Yes ~No
Judgment or order disposes of all parties and issues: ❑Yes ~No
Appeal from final judgment:                              ❑Yes ~ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   ❑Yes ~No

VI. Actions ~stending Time To Perfect Appeal

Motion for New Trial:                Q Yes ~ No                    If yes, date filed:

Motion to Modify Judgnent:           ❑Yes ~ No                     If yes, date filed:
Request for Findings of Fact        ~ Yes ~ No                     If yes, date filed:September 25, 2014
and Conclusions of Law:
                                     ~I'es ~ No                    If yes, date filed:
Motion to Reinstate:
                                         Yes ~ No                  If yes, date filed:
Motion iuider TROP 306x:

Other:                               ❑Yes Q No

If other, please specify:

VII. Iudigeney OYPartti:(Aitacli file-stain~>cd copy of aftida~it, and extension motion if filed.)

Affidavit filed in trial court:     ❑Yes ~ No                     If yes, dlte filed:

Contest filed in trial court:       ❑1'es ❑ Nn                    If yes, date filed:

Date ruling on contest due:

Ruling on contest: ❑Sustained           ❑Overruled                Date of ruling:

                                                                   Page 2 of 8
          Bsuikruptc~-

 IIzs any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?   ❑Yes ~ Nn

 If yes, please attach a copy of the petition.




 Date bankruptcy filed:                                         Bankruptcy Case Number:




 X. Trial Court And Record

 Court:      1 13th Judicial District court                           Clerk's Record:
 County: Harris
                                                                      Trial Court Clerk     ~ District ❑County
 Ti~~l Com•t Docket Nmnber(Cause No.): 2O12-S~tSb 1                   Was clerk's record requested?       ~ Yes    ❑ No

                                                                      If yes, date requested: C)ctotxr 8, 2014
Trial Judge(who tried or disposed of case):                           If no, date it will be requested:
First Name:         Michael                                           Were payment arrangements made with clerk?
Middle Name:                                                                                                      Yes ~No   Indigent
.Last Name:         Lanclsum
                                                                      (Note: Nn request required under TRAP 34.5(a),(b))
Suffix:
Address 1:          201 C3i-oline, lOthFloor
Address 2
Ciry:               Iloustoi,
 State:    l~e~as                      ~,il~ + 4: 77002
'Telephone: (713} 368-6113               cat.

r~~X:
rmz~t:


Reporter's or Recorder's Record:

Is there a reporter's record?           ~ Yes ❑ No
Was reporter's record requested?        ~ Yes ❑ No

Was there a reporter's record electronically recorded? ~ yes ❑ No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?         yes ❑ No        Indigent




                                                              Page 3 of 8
     Court Reporter                           ~ Court Recorder
 ❑ Official                                   ~ Substitute



 First Name:         Michelle
 Middle Name:
 Last Name:          Miller
 sut'f~X:
 Address 1:          1225 North Loop West, Suite 32~
 Address 2:
 City:               Houston
 State:     1'e~as                         Zip + 4: 77008
 Telephone: (713j 581-779)                   ext.
l~~aY:      (866) 954-0364
Email: ~~iichcllc~~i~7iller-repoi-ting.com

~. Supersedexs Bond

 Supersedeas bond filed:~Yes ~ No                    If yes, date filed:

 Will file: ❑Yes ~ Nn



XI. E.rtraordinaY~~ Rclicf

Will you request extraordinary relief(e.g. temporary or ancillary relied from this Court?                    ❑Yes ~ Nn
 If yes, briefly state the basis for your request:


XIi. Alternati~~e Dispute Resolution/Muliation (Complete section if ding in the 1st, 2nd,4th,5th,6tli, Soh, 9fh, 10th, llt1~,12th,13th,
or kith Court of Appeal)

Should this appeal be refcircd to mediation?              ~ yes ~ No

If no, please speeify:`l'hc issues raixe~i in ttzis ~~ppc;~l Ire juriscJietio~~al, anc.i d~> rlot tear on the sut>~tanti~~e claims asserted.
Has the case been through an ADR procedure? ❑Yes ~ No
If yes, who was the mediator?
What ty~x of ADR procedure?
At what stage did the case go through nl~K'1            ~ Pro-7~ri~~l    ❑ Purt should hive
enforced previously ordc;red itirisdiction< Attorney's fees (trial):
 Attorney's fees (appellate):
 Other:
 IP other, please specify:



 Will you challenge this Court's jurisdiction?     ❑Yes ~ No
 Doesjudgment have language that one or more parties "take nothing"?           ❑Yes ~ Nn
 lloes judgment have a Mother Hubbard clause? DYes ~ No

 Other basis for finality?
 IZ~te the compieaity of the case (use 1 for least and 5 for most complex):     ❑ 1 ❑ 2 ~ 3 ❑ 4 ❑5
 Please make my answer to the preceding questions known to other parties in this case.         ~ Yes ❑ No
 Can the parties agree on an appellate mediator? ❑Yes ~ No
 If yes, please give name, address, telephone, faY and email address:
 Name                            Address                      Telephone                     Fax                         email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:       Mark Ritchie



XIIL Related Mxttcrs

List any pending or past related appeals before this or any other 1'e~as appellate court by court, docket number, and style.

Docket Number: 1 ~-0x)82                                                         "T'rial Court: 113th Judicial District Court,II~~rri~

  Style:    to rc Kevan Casev, Tinsun LLC`, aridFar Bast Strategies I,I,C

     Vs.




~ITL Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 14-14-00783-CV                                                    Trial Court: 113th Judicial. District Court

  Style:    In re Kevan Casey> Jinstin I_,T_C, and Far Lzst St~~~tegies 7,LC

     Vs.




                                                               Page 5 of 8
VIII. Related Matters
List any pending or past related appeals before this or any other 'Texas appellate court by court, docket number, and style.

Docket Nwnber: 14-13-01026-L V                                                  T'riai Court: 113th Juclici~31 District Court

  Style:    khaledAl~ttar

     Vs. Melia IIuttner Ilactiadorizn




                                                             Page 6 of 8
~~IV. Pro Bono Program:(Complelc section if filing in ttic 1st, 3rd, 5th, or i 4tli C~rurts of Appeals)

 The Courts of l~ppeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro ]3ono Committee and local I3ar
 Associations, ai•e conducting a program to place a limited ntuliUer of civil appezls with appellate counsel who will represent the appellant in
 the appeal before this Court.

 The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a munber of
 discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee,and can be matched
 with appellate counsel, that counsel will take over representation of the appe111nt or' appellee without charging legal fees. More infornl~tion
 regarding this program can be found in the Pro Bono Program Pamphlet zvailable in paper form at the Clerk's Office or on the Internet at
 www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Conunittee within
 thirty (30) to forty-five (45) days after submitting this Docketing Statement.
 Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Conunittee will select
 your case and that pro bono counsel can be found to re~~resent you. !Accordingly, you should not forego seeking other counsel to represent you
 in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available i'acts and
 infornlation about your case, including plrties end background,through selected Internet sites and Listsery to its pool of volunteer appellate
 attorneys.
 Do you want this case to be considered for inclusion in the Pro Bono Program?              ❑ Yes ~ No

 Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
 regarding the appeal? ❑ I'es 0 Nn

 Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
 the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached afile-stamped copy of that affidavit, does yoiu~ income exceed 200% oP
the U.S. Department of Health Ind Human Services Federal Poverty Guidelines?           0 Yes ~ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at llt~~'~~~~;.€~(ls.~~o~ ~-3 i~~ iifi~o er t~_shtrl~l

nre you willing tv disclose your financial circumstances to the Pro Bono Committee? ❑ Z'es ~ No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the Internet at l ~i i~?_~~ ~.i ~~ .ie~_,c>T~. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your finai7cial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise zdditional issues or request additional relies; use a separate attaclunent, if necessary).




     Si~,mature




Signahu•e of counsel (or pro se party)                                                        Date:             Apri128, 2015



Printed Name: I3iian Koller                                                                   State Bar No.: 00784376



Electronic SignatLire: /Brian Keller
   (Optional)




                                                                   aaP7~fR
XVI. Cei•titicat~~ of Sci~~ice

'The undersigned counsel certifies that this docl;ctin~ statement has been served on the following lead cotuzsel for all parties to the trial
court's order or judgment as follows on npri128, 2~ 15



Signature of coui7sel (or pro se party)                                    Iilectronie Signature: /13rinn Keller
                                                                                 (Optionfll)

                                                                           State Bar No.: 00784376
Person Served
Certificate of Service Requirements(TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2)the name and address of each person served, and
                             (3)if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


llate Served:      April 28, 2015
Manner Served: eSer~~ad

First Name:
Middle Name: Randle

Last Name:        Ilenderson
Suffix:
Law Firm Name:T. ~~~it~dle Henderson, Attorney at I,aw
Address 1:         165f16 I~M ~2I
Address 2:

City:             IIouston
State     Texas                       L,ip+~: 77095

Telephone:        (713) 870-8:358     cat.
Fax:      0281) 758-054.5

T'mail:   ji~h,~hendersonrand~ .com

If Attorney, Representing Party's Name: Kay I-~oidings, Inc.




                                                                Page 8 of 8